Case 2:19-cv-00496-SPC-NPM Document 21 Filed 10/06/20 Page 1 of 8 PageID 81




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                  Case No.      2:19-cv-496-FtM-38NPM

ESTATE OF DEAN R.
DANIELSEN, through Personal
Representative Paige A.
Showalter,

       Defendant.


                       REPORT AND RECOMMENDATION 1

       This matter is before the Court on the Amended Motion for Default

Judgment (Doc. 20). No response was filed to the motion and the response time

has lapsed. The Court finds an evidentiary hearing is not required in this case. 2 For

the reasons stated below, the Court recommends the motion be GRANTED.




1 Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the Court
does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a
hyperlink’s availability and functionality, and a failed hyperlink does not affect this document.
2   Rule 55(b) provides a court may hold a hearing, if necessary, to conduct an accounting,
determine the amount of damages, establish the truth of any allegation by evidence, or investigate
other matters. Fed. R. Civ. P. 55(b)(2)(A)-(D). Rule 55(b) does not mandate an evidentiary hearing
in all circumstances and leaves the decision whether to hold an evidentiary hearing to the court’s
discretion. Tara Prods., Inc. v. Hollywood Gadgets, Inc., 449 F. App’x 908, 911-912 (11th Cir.
2011).
Case 2:19-cv-00496-SPC-NPM Document 21 Filed 10/06/20 Page 2 of 8 PageID 82




      I.     Background

      On July 18, 2019, Plaintiff United States of America (the “Government”)

filed a Complaint against the Estate of Dean R. Danielsen (the “Estate”) 3 to reduce

to judgment the outstanding balance of the federal penalties assessed against Dean

Danielsen pursuant to 31 U.S.C. § 5321(a)(5) for his failure to file a Foreign Bank

Account Report (“FBAR”) about his interest in two foreign bank accounts. (Doc. 1).

The Estate was served on July 18, 2019 but failed to plead or otherwise defend this

action. (Doc. 5). As a result, the Government moved for and obtained a clerk’s

default against the Estate. (See Docs. 13, 16, 17).

      On February 26, 2020, the Government moved for the entry of a default

judgment against the Estate. (Doc. 18). However, the Court denied the motion

without prejudice and directed the Government to file a corrected motion for

default judgment. (Doc. 19). The Government complied and filed the instant

Corrected Motion for Default Judgment against the Estate. (Doc. 20).

      II.    Factual Allegations

      In 1993, Danielsen began selling Swiss annuities. (Doc. 1, ¶ 12). In 1998,

Danielson became concerned with asset protection when he was sued by an

individual in the United States. (Id., ¶ 13). To protect his assets, Danielson formed

Sugar Creek Stiftung (“Sugar Creek”) in 1999, originally funding it with $200,000

worth of profits he made from selling Swiss annuities. (Id., ¶ 14).



3Dean Danielsen died on August 25, 2016, and the United States sued his Estate through his
Personal Representative Paige A. Showalter, Dean Danielsen’s daughter.


                                          -2-
Case 2:19-cv-00496-SPC-NPM Document 21 Filed 10/06/20 Page 3 of 8 PageID 83




      Danielsen then opened two foreign accounts in Sugar Creek’s name – one in

Liechtenstein and one in Canada. (Doc. 1, ¶ 15). Between 2003 and 2006,

Danielsen transferred $646,294 into the two accounts. (Id., ¶ 18). Between 2003

and 2008, Danielson withdrew $13,639,253 from Sugar Creek’s two foreign

accounts. (Id., ¶20). Some of the withdrawn money was used to fund projects and

investments and some was given as gifts to friends and relatives. (Id., ¶ 20).

      From 2006 through 2010, the balances in the two foreign accounts exceeded

$10,000. (Doc. 1, ¶ 26). Although required, Danielsen failed to timely file FBARs

to report his interest in the two accounts despite having done so for one or more

separate foreign accounts in 1994 and 1995. (Id., ¶¶ 27-32). Indeed, when asked if

he had a foreign bank account on his 2006, 2007, and 2009 income tax returns,

Danielsen affirmatively answered “no.” (Id., ¶ 34). As a result of his willful failure

to file FBARs, a delegate of the Secretary of the Treasury of the United States

assessed penalties in the amount of $5,466,892 for the years 2006 through 2009

and demanded payment. (Id., ¶¶ 40-41; Doc. 20-1, ¶¶ 3-4).

      The Estate failed to pay the civil penalties assessed against Danielsen, and

the Government argues it is now owed $6,418,880.09 for statutory penalties and

accrued interest. (Doc. 20). The Government avers that the 2006 FBAR

assessments for 2006 through 2009 were timely because on or about July 26,

2016, Danielsen, through his representative, executed written consents to extend

the limitations period to December 31, 2017. (Doc. 1, ¶ 45; Doc. 20, p. 6; Doc. 20-

3).



                                         -3-
Case 2:19-cv-00496-SPC-NPM Document 21 Filed 10/06/20 Page 4 of 8 PageID 84




      III.    Legal Standard

      When a defendant has failed to plead or defend an action, a district court

may enter judgment by default. Fed. R. Civ. P. 55(b)(2). However, default

judgments are generally disfavored because there is a “strong policy of determining

cases on their merits.” Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1244-45

(11th Cir. 2015) (internal citation omitted). “Entry of a default judgment is

warranted only when there is a sufficient basis in the pleadings for the judgment

entered.” Id. at 1245 (internal citation omitted). A “sufficient basis” is “akin to that

necessary to survive a motion to dismiss for failure to state a claim.” Id. So, when

evaluating the sufficiency of the alleged facts, courts looks to whether the

complaint contains sufficient factual matter that, when accepted as true, states a

claim for relief that is plausible on its face. Id. (quoting Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007))). A defaulted defendant is deemed to admit all well-pleaded allegations of

fact but is not held to admit facts that are not well-pleaded or to admit conclusions

of law. Id.

      IV.     Analysis

      United States citizens are required to pay taxes on their gross income,

regardless of where it is earned. See 26 U.S.C. § 61(a); 26 C.F.R. § 1.1-1(b). To

comply with this requirement, individuals must voluntarily report their interests

in financial accounts held overseas by completing (a) Schedule B, Part III, Line 7

of the IRS Form 1040 individual tax return and (b) an FBAR, if the balance in the



                                          -4-
Case 2:19-cv-00496-SPC-NPM Document 21 Filed 10/06/20 Page 5 of 8 PageID 85




foreign account is greater than $10,000 during the previous year. See 31 C.F.R. §§

1010.350 & 1010.306(c); United States v. Badreg, No. 6:17-cv-886-Orl-18TBS,

2017 WL 4685252, *3 (M.D. Fla. Sept. 28, 2017), report and recommendation

adopted, No. 6:17-cv-886-Orl-18TBS, 2017 WL 4685097 (M.D. Fla. Oct. 17, 2017).

      The IRS is permitted to assess and collect civil penalties against any

individual who fails to report his interest in a foreign account on an FBAR. See 31

C.F.R. § 1010.810(g). If the individual’s failure to pay is deemed to be a willful

violation, then the IRS has the discretion to assess a maximum penalty of

$100,000 or 50 percent of the balance in the foreign account at the time of the

violation, whichever is greater. 31 U.S.C. § 5321(a)(5)(C)-(D).

      Upon consideration of the allegations contained in the Complaint, the

following well-pled facts must be accepted as true. Danielsen was a naturalized

United States citizen (Doc. 1 at ¶ 10), and he was the beneficial owner of and had a

financial interest in two foreign bank accounts (id., ¶¶ 14-15, 24, 25, 26). The bank

accounts were in foreign countries (Liechtenstein and Canada, id. at ¶ 15, 24) and

the aggregate monthly balance in the accounts always exceeded $10,000 (id. at

26). Danielsen was required to disclose his ownership and interest in the foreign

bank accounts during the years 2006 through 2009 to the Department of the

Treasury by timely filing an FBAR on or before June 30 in 2007, 2008, 2009, and

2010, but he failed to do so. (Id., ¶¶ 26-28).

      The Complaint further provides a sufficient basis for the Court to determine

that Danielsen’s failure to disclose his interest in the foreign bank accounts was



                                         -5-
Case 2:19-cv-00496-SPC-NPM Document 21 Filed 10/06/20 Page 6 of 8 PageID 86




willful. “Willfulness does not require actual knowledge of the duty to report

interest in a foreign financial account, but merely reckless or careless disregard of

that statutory duty.” United States v. Brandt, No. 17-80671-CIV, 2018 WL 1121466,

*4 (S.D. Fla. Jan. 24, 2018) (internal citations omitted). Taxpayers are deemed to

have constructive knowledge of and the responsibility for the contents of their tax

returns, which are signed under penalty of perjury. Id.

      Here, the Government alleged several facts suggesting Danielsen acted

willfully. Notably, Danielsen filed FBARs in 1994 and 1995 for foreign financial

accounts proving Danielsen knew of his obligation to file an FBAR in subsequent

years. Moreover, Danielsen, under penalty of perjury and with knowledge of his

bank accounts in Lichtenstein and Canadian, checked “no” when asked if he had a

foreign bank account. These actions suggest Danielsen acted willfully in failing to

report his ownership and interests in his foreign bank accounts. See United States

v. Badreg, No. 6:17-cv-886-Orl-18TBS, 2017 WL 4685252, *3 (M.D. Fla. Sept. 28,

2017), report and recommendation adopted, No. 6:17-cv-886-Orl-18TBS, 2017

WL 4685097 (M.D. Fla. Oct. 17, 2017) (finding willful failure to report by virtue of

Defendant’s admission by default); United States v. Brandt, No. 17-80671, 2018

WL 1121466, *4 (S. D. Fla. Jan. 24, 2018) (finding a willful reporting violation

under similar circumstances); see also United States v. Rum, No. 8:17-cv-826-T-

35AEP, 2019 WL 3943250, *8 (M.D. Fla. Aug. 2, 2019), report and

recommendation adopted, No. 8:17-cv-826-T-35AEP, 2019 WL 5188325 (M.D.

Fla. Sept. 26, 2019) (“A taxpayer’s failure to review their tax returns for accuracy



                                        -6-
Case 2:19-cv-00496-SPC-NPM Document 21 Filed 10/06/20 Page 7 of 8 PageID 87




despite repeatedly signing them, along with ‘falsely representing under penalty of

perjury’ that they do not have a foreign bank account (by answering ‘no’ to question

7(a) on Line 7a of Schedule B of a 1040 tax return) in and of itself supports a finding

of ‘reckless disregard’ to report under the FBAR.”).

      Lastly, the Government attached certified forms to its Corrected Motion for

Default Judgment to prove its damages for willful violations of the reporting

requirement. (Docs. 20-1 to 20-4). The attachments show that a delegate of the

Secretary of Treasury made an assessment of civil penalties against Danielsen

under 32 § U.S.C. 1521(a)(5) for the years 2006, 2007, 2008, and 2009 in the

amount of $1,366,723.00 for each year totaling $5,466,892.00. (Docs. 20-1, 20-2).

In addition to the principal penalty assessed, the attachments show the

Government is also owed a late-payment penalty in the amount of $815,989.79 and

interest in the amount of $135,998.30. (Doc. 20-1). The penalties and interest

combine to an aggregate amount due of $6,418,880.09.

      V.     Conclusion

      The Court finds the Government has satisfied the requirements for default

judgment against the Estate for the assessed civil penalties and fees of

$6,418,880.09.




                                         -7-
Case 2:19-cv-00496-SPC-NPM Document 21 Filed 10/06/20 Page 8 of 8 PageID 88




      It is RESPECTFULLY RECOMMENDED:

      The Amended Motion for Default Judgment (Doc. 20) be GRANTED and a

default judgment be entered against the Estate of Dean R. Danielsen through

Personal Representative Paige A. Showalter for $6,418,880.09.

      Respectfully recommended in Chambers in Fort Myers, Florida on October

6, 2020.




                              NOTICE TO PARTIES

      A party has fourteen days from this date to file written objections to the

Report and Recommendation’s factual findings and legal conclusions. A party’s

failure to file written objections waives that party’s right to challenge on appeal any

unobjected-to factual finding or legal conclusion the district judge adopts from the

Report and Recommendation. See 11th Cir. R. 3-1. To expedite resolution,

parties may file a joint notice waiving the 14-day objection period.




                                         -8-
